DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 08/16/2021.
3.	Claim 1 rejected under Nonstatutory Double Patenting is withdrawn after filing a Terminal Disclaimer on 08/16/2021.
4.	Claim 18 rejected under 35 U.S.C. 112(b) is withdrawn after the Amendment.

Status of Claims
5.	Claims 1-21 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-10, 12, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karam (US 8,132,200) in view of Oates et al (US 2017/0006074).

Regarding Claim 1, Karam discloses a method, comprising: 
establishing a community space for a video (e.g., see Fig. 1; such as establishing a vote database 142 associated with a user database 140 in a video hosting website for a video); 
receiving a data item associated to the video from a contributing account holder, the data item being separate from the video (e.g., see Col 4 lines 32-34; such as receiving one or more votes from a user associated to the video), the data item including metadata specifying a time of relevance of the data item within the video (e.g., Col 4 lines 22-31; Col 5 lines 11-22; Col 7 lines 44-51; a time of relevance of the vote within the video such as at a boundary of a segment) and an identity of the contributing account holder (e.g., see Col 4 lines 32-40; including user identity such as user ID so as to store the vote record in the user database); 
storing the data item and metadata within the community space in correlation with the video (e.g., see Col 4 lines 51-57; Col 5 lines 49-53); 
receiving a streaming request for the video from a requesting account holder; streaming the video to a computing device of the requesting account holder in response to the streaming request (e.g., see Figs. 3A-3B; Col 5 lines 54-57); and 
transmitting the data item and metadata from the community space to the computing device of the requesting account holder in conjunction with streaming the video (e.g., see Col 5 lines 57-63), the data item being presented through the computing device of the requesting account holder at the time of relevance of the data item within the video during streaming of the video (e.g., see Figs. 3A-3B, 3D-3F; Col 6 lines 6-25).
Karam is silent about a data item associated to the video by tagging of the data item to an object displayed in a scene of the video, and the data item being presented in conjunction with the object displayed in the scene of the video.
In an analogous art, Oates discloses, as in some embodiments, overlay content may instead or in addition be added to the video stream by a broadcast content service between spectating service and at least some of the spectator devices. The overlay content may include textual and/or graphical content. As a non-limiting example, text tags or captions may be added to objects or scenes in the video stream. For example, as shown in FIG. 6A, name tags (shown as A, B, C, D, and E in FIG. 6A) may be added to characters in the video stream so that spectators may identify the players in the game. As another example, objects or characters of interest may be identified from the game metadata and/or broadcast metadata, and those objects or characters may be visually indicated using overlay content in the video stream. For example, the game metadata and/or broadcast metadata may indicate an emotion or emotional state (e.g., stress, excitement, anger, sadness, happiness, frustration, etc.) for one or more of the players (e.g., see Para 192).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Karam to include a data item associated to the video by tagging of the data item to an object displayed in a scene of the video, and the data item being presented in conjunction with the object displayed in the scene of the video, as taught by Oates to take advantage of content metadata to provide additional information to enhance the viewing experiences for the viewers.
Regarding Claim 2, Karam further discloses the community space for the video is generated upon an initial streaming of the video (e.g., see Col 4 lines 32-50; such as video access log for the video is generated upon an initial streaming of the video).

Regarding Claim 3, Karam further discloses the video is one or more of a movie, a television show, a sportscast, an independent video, and a computer-generated video (e.g., see Col 3 lines 36-53).

Regarding Claim 4, Karam further discloses the data item includes digital data for one or more of a text message, an image, a graphic, a photograph, an audio recording, a video clip, and a music file (e.g., see Col 4 line 51 – Col 5 line 10; such as a text message).

Regarding Claim 5, Karam further discloses directing display of the one or more data items on the computing device of the requesting account holder in accordance with the time of relevance of the data item during playback of the video (e.g., see Figs. 3A-3B, 3D-3F).

Regarding Claim 6, Karam further discloses the one or more data items are displayed on the computing device of the requesting account holder simultaneously with the playback of the video (e.g., see Figs. 3A-3B, 3D-3F).

Regarding Claim 7, Karam further discloses receiving an additional data item from one or more contributing account holders during streaming of the video to the computing device of the requesting account holder, the additional data item having metadata including a time of relevance of the additional data item during playback of the video; storing the additional data item and associated metadata within the community space in correlation with the video; and transmitting the additional data item and associated metadata from the community space to the computing device of the requesting account holder in conjunction with continued streaming of the video to the computing device of the requesting account holder (e.g., see Col 5 line 54 - Col 6 line 51).

Regarding Claim 8, Karam further discloses directing display of a container including the one or more data items on the computing device of the requesting account holder, wherein the container is configured to provide for display navigation through the one or more data items (e.g., see Figs. 3A-3B, 3D-3F; such as timeline 310 for display navigation through the vote statistics).

Regarding Claim 9, Karam further discloses the container is displayed on the computing device of the requesting account holder simultaneously with the playback of the video (see Figs. 3A-3B, 3D-3F).

Regarding Claim 10, Karam further discloses the container is configured to provide a user-controllable sort of the one or more data items by one or more of time of relevance of data item during video playback, contributing account holder, data item type, fan-rating, geographic location of contributing account holder, and group association of contributing account holder (see Figs. 3A-3B, 3D-3F; Col 6 lines 21-35; such as casting a vote by the user).

Regarding Claim 12, Karam further discloses the container is configured to enable user-selection of any of the one or more data items, and wherein the method further includes making a current playback time of the video equal the time of relevance within the metadata of a currently selected data item within the container (Figs. 3A-3B, 3D-3F; Col 7 lines 25-38; such as using a marker to display the votes of other users).

Regarding Claim 15, Karam further discloses receiving a specification of one or more data item filter parameters from the requesting account holder; filtering the one or more data items stored within the community space in accordance with the specification of one or more data item filter parameters to identify a set of filtered data items, wherein just the set of filtered data items and associated metadata correlated with the video is transmitted from the community space to the computing device of the requesting account holder in conjunction with streaming the video to the computing device of the requesting account holder (e.g., see Col 10 lines 16-19; such as a button 393 for the selection of particular demographics, e.g., filtering the voting data to show just that voting data associated with users of a particular political party).

Regarding Claim 16, Karam further discloses the one or more data item filter parameters include one or more of time of relevance of data item during video playback, contributing account holder, data item type, fan-rating, geographic location of contributing account holder, and group association of contributing account holder (e.g., see Col 10 lines 16-19).

Regarding Claim 21, Karam in view of Oates would discloses and render “the data item moves in conjunction with movement of the object displayed in the scene of the video” to be obvious (see Karam: Col 4 line 51 – Col 5 line 22; such as emotion data associated with a character or object during the video timeline; Oates: Para 192; such as indicate an emotion or emotional state (e.g., stress, excitement, anger, sadness, happiness, frustration, etc.) for one or more of the players).


7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karam (US 8,132,200) and Oates et al (US 2017/0006074) as applied to claims 1 and 8 above, and further in view of Syed et al (US 2015/0139610).

Regarding Claim 11, Karam is silent about the container is configured to provide a text search tool to enable searching through the one or more data items for user-specified textual content.
However, in an analogous art, Syed equally discloses, as in one embodiment, the container is configured to provide a text search tool to enable searching through the one or more data items for user-specified textual content (e.g., see Figs. 3A-B; Para 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Karam and Oates to include the container is configured to provide a text search tool to enable searching through the one or more data items for user-specified textual content, as taught by Syed to take advantage of popular tool to quickly identify the desired information.


8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karam (US 8,132,200) and Oates et al (US 2017/0006074) as applied to claim 1 above, and further in view of Nguyen et al (US 9,924,236).

Regarding Claim 13, Karam is not explicit about the metadata of a given data item includes specification of a pixel position within a video frame of the video, wherein the given data item is correlated to the pixel position.
However, in an analogous art, Nguyen discloses, as in one embodiment, that the program content and the informational banner are to be presented together in an image area of the first video content; identifying metadata associated with the first video content, the metadata including information that defines a size and pixel location of the informational banner in the image area of the first video content; overlaying, based on the size and the pixel location of the informational banner defined in the metadata (e.g., see Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Karam and Oates to include the metadata of a given data item includes specification of a pixel position within a video frame of the video, wherein the given data item is correlated to the pixel position, as taught by Nguyen to take advantage of standard content description data to determine a best visual template to improve viewability. 

Regarding Claim 14, Karam in view of Nguyen discloses directing display of the given data item on the computing device of the requesting account holder in accordance with the time of relevance the given data item during playback of the video and at the pixel position to which the given data item is correlated (see Karam: Figs 3D-3F; Nguyen: Claim 1).


9.	Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karam (US 8,132,200) and Oates et al (US 2017/0006074) as applied to claim 1 above, and further in view of Knox (US 9,894,415).

Regarding Claim 17, Karam discloses processing the one or more data items received from the one or more contributing account holders to generate one or more dynamic data items based on the data items received from the one or more contributing account holders, wherein each of the one or more dynamic data items has metadata including a time of relevance of the dynamic data item during playback of the video, and wherein each of the one or more dynamic data items has metadata including a history of the one or more data items received from the one or more contributing account holders upon which the dynamic data item is based; storing the one or more dynamic data items and associated metadata within the community space in correlation with the video; and transmitting some of the one or more dynamic data items and associated metadata from the community space to the computing device of the requesting account holder in conjunction with streaming of the video to the computing device of the requesting account holder (see Col 5 line 54 – Col 6 line 51) but is silent about processing through a machine learning module.
In an analogous art, Knox discloses using behavioral data, media contextual data and experiential data to guide machine learning system searches for media consistent with the subject's media connectedness with increasing accuracy to provide more efficient and satisfying enjoyment of media content (see Col 4 lines 7-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Karam and Oates to include processing through a machine learning module, as taught by Knox to take advantage of known technique to correlate the collected user behavior data to efficiently and accurately predict user preferences.

Regarding Claim 19, Karam further discloses some of the one or more dynamic data items represent a consolidation of a plurality of data items received from the one or more contributing account holders (see Figs. 3D-3F).

Regarding Claim 20, Karam further discloses some of the one or more dynamic data items represent a new composition based on a plurality of data items received from the one or more contributing account holders (see Figs. 3D-3F).



Allowable Subject Matter
10.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of new grounds of rejection.


Conclusion
12.	Claims 1-17 and 19-21 are rejected.
	Claim 18 is objected.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426